

Exhibit 10.1



EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT dated as of July 1, 2009 between AMERICAN MEDICAL ALERT
CORP., a New York corporation (the "Company"), with offices located at 3265
Lawson Boulevard, Oceanside, New York 11572 and Randi Baldwin, an individual
having an address at 1 Meadowlark Lane, Huntington, NY 11743 ("Employee").


WITNESSETH:


WHEREAS, the Company desires to continue to retain the services of Employee upon
the terms and conditions stated herein; and


WHEREAS, Employee desires to continue to be employed by the Company upon the
terms and conditions stated herein.


NOW, THEREFORE, in consideration of the mutual covenants, conditions and
promises contained herein, the parties hereby agree as follows:


1.     Employment. The Company hereby employs Employee for the period beginning
as of July 1, 2009 and ending June 30, 2012, unless earlier terminated pursuant
hereto (the "Employment Period").


2.     Duties. Subject to the authority of the Company's President and CEO,
Employee shall be employed as the Company's Senior Vice President, Marketing and
Program Development.  Employee will perform such duties and services as a member
of senior management team, and commensurate with her position as the Senior Vice
President, Marketing and Program Development, as may from time to time be
assigned to her by the President and CEO and/or his designee.


3.     Full Time. Employee agrees that she will devote her full time and
attention during regular business hours to the business and affairs of the
Company. The foregoing shall not prevent the purchase, ownership or sale by
Employee of investments or securities of publicly held companies and any other
business that is not competitive with the Company or any subsidiary of the
Company so long as such investment does not require active participation of
Employee in the management of the business of such publicly held companies, does
not interfere or conflict with the performance of Employee's duties hereunder
and does not otherwise violate any of the provisions of this Agreement, or
Employee's participation in philanthropic organizations to the extent that such
participation does not interfere or conflict with the performance of Employee's
duties hereunder and does not otherwise violate any provision of this Agreement.


4.     Compensation. In consideration of the duties and services to be performed
by Employee hereunder, the Company agrees to pay, and Employee agrees to accept
the amounts set forth below:


 
1

--------------------------------------------------------------------------------

 

(a)     A base salary, to be paid on a bi-weekly basis, according to the
following schedule:


Effective
 
Amount
07/01/09-
 
$170,000 per annum
07/01/10-
 
$180,000 per annum
07/01/11-
 
$190,000 per annum



(b)     The Employee shall be eligible for bonus payments which may be awarded
by the Board of Directors of the Company in its sole discretion.


(c)     The compensation provided for herein shall be in addition to any
retirement, profit sharing, insurance or similar benefit which may at any time
be payable to Employee pursuant to any plan or policy of the Company relating to
such benefits, which additional benefits shall be made available to Employee on
the same basis as they are generally made available to other executive officers
of the Company. Such compensation shall be in addition to any options which may
be granted under any stock option plan of the Company.


(d)     The Company shall reimburse Employee in accordance with the Company's
normal policies for all reasonable travel, hotel, meal and other expenses
properly incurred by her in the performance of her duties hereunder.


(e)     The Company shall provide Employee with a monthly automobile stipend in
the amount of $800.00


(f)     In addition to the base salary payable pursuant to Section 4(a) above,
the Employee will be granted the following stock options:


Options to purchase 4,000 shares of the Company’s common stock, vesting on July
1, 2009.


Options to purchase 5,000 shares of the Company’s common stock, vesting on July
1, 2010.


Options to purchase 6,000 shares of the Company’s common stock, vesting on July
1, 2011.


The stock options will be subject to the terms of the Company's  2000 Stock
Option Plan and the applicable stock option agreement under such plan, and will
be exercisable for a 5 year term from the date of grant.  The exercise price of
each stock option will be equal to the fair market value of the Company’s common
stock on the applicable date of grant, as determined in accordance with the 2000
Stock Option Plan.  Vesting is dependent on continued employment on the vesting
date, as provided under the 2000 Stock Option Plan.


5.     Vacation. Employee shall be entitled to three (3) weeks vacation each
fiscal year, to be taken at such time as is mutually convenient to the Company
and Employee.


6.     Death. In the event of the death of Employee during the Employment
Period, this Agreement and the employment of Employee hereunder shall terminate
on the date of the death of Employee. The estate of Employee (or such person(s)
as Employee shall designate in writing) shall be entitled to receive, and the
Company agrees to continue to pay, in accordance with the normal pay practice of
the Company, the base salary of Employee provided by paragraph 4(a) and the
additional benefits, if any, provided by paragraph 4(c), in each instance for a
period of one (1) year following the date of death of Employee.

 
2

--------------------------------------------------------------------------------

 


7.     Disability. In the event that Employee shall be unable to perform because
of illness or incapacity, physical or mental, the duties and services to be
performed by her hereunder for a period of one hundred and eighty (180)
consecutive days or an aggregate period of more than one hundred and eighty
(180) days in any 12-Month period, the Company may terminate this Agreement
after the expiration of such period. Upon such termination, Employee shall be
entitled to receive the base salary provided by paragraph 4(a) and the
additional benefits, if any, provided by paragraph 4(c), in each instance
through the date of such termination.


8.     Non-Compete, Non-Solicitation and Non-Disclosure. 1) Employee covenants
and agrees that throughout the Employment Period and for a period of twelve (12)
months thereafter, she will not, directly or indirectly, own, manage, operate or
control, or participate in the ownership, management, operation or control of,
any business competing directly in the United States of America with the
business conducted by the Company or any subsidiary of the Company during the
Employment Period; provided, however, that Employee may own not more than 5% of
the outstanding securities of any class of any corporation engaged in any such
business, if such securities are listed on a national securities exchange or the
NASDAQ Stock Market regularly traded in the Over the Counter market by a member
of a national securities association.


(b)     Employee covenants and agrees that, (i) throughout the Employment
Period, she will not directly or indirectly solicit, entice or induce any person
(collectively, “Solicit”) who during the Employment Period is associated with,
employed by or is a customer of the Company or any subsidiary, and (ii) for a
period of twenty four (24) months following the Employment Period, she will not
Solicit any person who is, or within the last three months of Employee's
employment by the Company was, associated with, employed by, or was a customer
of the Company or any subsidiary of the Company, in each case, to leave the
employ of, terminate his or her association or its relationship with the
Company, or any subsidiary of the Company, or solicit the employment or business
of any such person on her own behalf or on behalf of any other business
enterprise.


(c)     Employee covenants and agrees that, throughout the Employment Period and
at all times thereafter, she will not use, or disclose to any third party, trade
secrets or confidential information of the Company, including, but not limited
to, confidential information or trade secrets belonging or relating to the
Company, its subsidiaries, affiliates, customers and clients or proprietary
processes or procedures of the Company, its subsidiaries, affiliates, customers
and clients, or the Company’s or its subsidiaries’ business, business plans,
investments, customers, strategies, operations, records, financial information,
assets, technology, data and information that reveals the processes,
methodologies, technology or know-how of the Company or its subsidiaries. Trade
secrets and confidential information shall include, but shall not be limited to,
all information which is known or intended to be known only by employees of the
Company, its respective subsidiaries and affiliates or others in a confidential
relationship with the Company or its respective subsidiaries and affiliates
which relates to business matters.


(d)     If any term of this paragraph 8 is found by any court having
jurisdiction to be too broad, then and in that case, such term shall
nevertheless remain effective, but shall be considered amended (as to the time
or area or otherwise, as the case may be) to a point considered by said court as
reason-able, and as so amended shall be fully enforceable.

 
3

--------------------------------------------------------------------------------

 


(e)     In the event that Employee shall breach or threaten to breach any
provision of this Agreement (including but not limited to the provisions of this
paragraph 8), then Employee hereby consents to the granting of a temporary or
permanent injunction against her by a court of competent jurisdiction
prohibiting her from violating any provision of this Agreement.  In any
proceeding for an injunction and upon any motion for a temporary or permanent
injunction, Employee agrees that her ability to answer in damages shall not be a
bar or interposed as a defense to the granting of such temporary or permanent
injunction against Employee. Employee further agrees that the Company will not
have an adequate remedy at law in the event of any breach or threatened breach
by Employee hereunder and that the Company will suffer irreparable damage and
injury if Employee breaches any of the provisions of this Agreement.


(f)     The provisions of this Paragraph 8 shall survive any termination or
expiration of this Agreement, irrespective of the basis therefore.


9.     Termination.


(a)     The Company may terminate this Agreement without liability (other than
for the base salary provided in paragraph 4(a) accrued to the date of
termination) in the event of (i) a material breach by Employee of the provisions
of this Agreement, which breach shall not have been cured by Employee within one
hundred and twenty (120) days following notice thereof by the Company to
Employee, (ii) the commission of gross negligence or bad faith by Employee in
the course of her employment hereunder, which commission has a material adverse
effect on the Company, (iii) the commission by Employee of a criminal act of
fraud, theft or dishonesty causing material damages to the Company or any of its
subsidiaries, (iv) the conviction of Employee of (or pleading of nolo contendere
to) any felony, or misdemeanor involving moral turpitude if such misdemeanor
results in material financial harm to or materially adversely affects the
goodwill of the Company, or (v) any violation by Employee of the Company’s Code
of Business Conduct and Ethics or the Company’s sexual harassment and other
forms of harassment policy or drug and alcohol abuse policy, as set forth in the
Company’s employee handbook.  The circumstances specified in (i) through (v)
above shall constitute “Cause.”


(b)     After a Change in Control (as hereinafter defined) has occurred,
Employee may terminate her employment upon thirty (30) days' written notice to
the Company within one hundred and eighty (180) days following such a Change in
Control and after she has obtained actual knowledge of the occurrence of any of
the following events:


(i)     Failure to elect or appoint, or re-elect or re-appoint, Employee to, or
removal of Employee from, her office and/or position with the Company or its
successor as in effect prior to the Change in Control, except in connection with
the termination of Employee's employment pursuant to Section 9(a) hereof;


(ii)     A reduction in Employee's overall compensation (including any reduction
in pension or other benefit programs or perquisites) or a material adverse
change in the nature or scope of the authorities, powers, functions or duties
normally attached to Employee's position with the Company as referred to in
Section 2 hereof;


(iii)     A determination by Employee made in good faith that, as a result of a
Change in Control, she is unable effectively to carry out the authorities,
powers, functions or duties attached to her position with the Company as
referred to in Section 2 hereof, and the situation is not remedied within thirty
(30) days after receipt by the Company of written notice from Employee of such
determination;

 
4

--------------------------------------------------------------------------------

 


(iv)     A breach by the Company of any provision of this Agreement not covered
by clauses (i), (ii) or (iii) of this Section 9(b), which is not remedied within
thirty (30) days after receipt by the Company of written notice from Employee of
such breach;


(v)     A change in the location at which substantially all of Employee's duties
with the Company are to be performed to a location which is not within a 50-mile
radius of the address of the place where Employee is performing services prior
to the date of the Change in Control; or


(vi)     Failure by the Company or its successor pursuant to such Change in
Control, as applicable, and the Employee to either agree to continue this
Agreement or to enter into a new employment agreement mutually acceptable to the
Company or its successor and the Employee in lieu of this Agreement.


An election by Employee to terminate her employment under the provisions of this
paragraph 9(b) shall not be deemed a voluntary termination of employment by
Employee for the purpose of interpreting the provisions of any of the Company's
employee benefit plans, programs or policies. Employee's right to terminate her
employment pursuant to this paragraph 9(b) shall not be affected by her illness
or incapacity, whether physical or mental, unless the Company shall at the time
be entitled to terminate her employment under paragraph 7 of this Agreement.
Employee's continued employment with the Company for any period of time less
than one hundred and eighty (180) days after a Change in Control shall not be
considered a waiver of any right she may have to terminate her employment
pursuant to this paragraph 9(b).


(c)     After a Change in Control has occurred, if Employee terminates her
employment with the Company pursuant to paragraph 9(b) hereof or if Employee's
employment is terminated by the Company without Cause within one hundred and
eighty (180) days following such a Change in Control, Employee (i) shall be
entitled to her base salary in effect at the time of such termination, bonuses,
awards, perquisites and benefits, including, without limitation, benefits and
awards under the Company's stock option plans and the Company's pension and
retirement plans and programs, through the date specified in the notice of
termination as the last day of Employee's employment by the Company (the
"Termination Date") and, in addition thereto, (ii) shall be entitled to be paid
in a lump sum ("Change in Control Termination Compensation"), on the Termination
Date, an amount of cash (to be computed, at the expense of the Company, by the
independent certified public accountants utilized by the Company immediately
prior to the Change of Control (the "Accountants"), whose computation shall be
conclusive and binding upon Employee and the Company) equal to the greater of
(x) an amount equal to the remainder of Employee's salary which would be payable
through the expiration of this Agreement had the Agreement continued in effect
for the remainder of the Employment Period or (y) an amount equal to twelve (12)
months of the salary in effect under this Agreement at the time of such
termination. Notwithstanding anything contained herein, if the amount described
in clause (x) of the preceding sentence exceeds the amount described in Treasury
regulations section 1.409A-1(b)(9)(iii)(A), such excess shall be paid on the
date seven months following the Termination Date.  All health insurance benefits
otherwise payable to Employee shall also be paid for the greater of the duration
of the Employment Period or twelve (12) months.

 
5

--------------------------------------------------------------------------------

 


(d)     It is intended that the "present value" of the payments and benefits to
Employee, whether under this Agreement or otherwise, which are includable in the
computation of "parachute payments" shall not, in the aggregate, exceed 2.99
times the "base amount" (the terms "present value", "parachute payments" and
"base amount" being determined in accordance with Section 280G of the Internal
Revenue Code of 1986, as amended (the "Code")).  Accordingly, if Employee
receives payments or benefits from the Company prior to or contemporaneous with
payment of the Change in Control Termination Compensation which, when added to
the Change in Control Termination Compensation, would, in the opinion of the
Accountants, subject any of the payments or benefits to Employee to the excise
tax imposed by Section 4999 of the Code, the Change in Control Termination
Compensation shall be reduced by the smallest amount necessary, in the opinion
of the Accountants, to avoid such tax. In addition, the Company shall have no
obligation to make any payment or provide any benefit to Employee subsequent to
payment of the Change in Control Termination Compensation which, in the opinion
of the Accountants, would subject any of the payments or benefits to Employee to
the excise tax imposed by Section 4999 of the Code. No reduction in the Change
in Control Termination Compensation or release of the Company from any payment
or benefit obligation in reliance upon any aforesaid opinion of the Accountants
shall be permitted unless the Company shall have provided to Employee a copy of
any such opinion that specifically entitles Employee to rely thereon, no later
than the date otherwise required for payment of the Change in Control
Termination Compensation or any such later payment or benefit.


(e)     "Change of Control" as used in this Agreement shall mean the occurrence
of any of the following:


(i)     any "person" or "group" (as such terms are used in Section 3(a)(9) and
13(d)(3) of the Securities Exchange Act of 1934, as amended (the "Act")), except
for an employee stock ownership trust (or any of the trustees thereof), becomes
a "beneficial owner" (as such term in used in Rule 13d-3 promulgated under the
Act), which takes place over not greater than a twelve (12) month period, after
the date hereof, directly or indirectly, of securities of the Company
representing 35% or more of the combined voting power of the Company's then
outstanding securities;


(ii)     during any twelve (12) month period during the Employment Period,
individuals who at the beginning of such period constitute the entire Board of
Directors cease for any reason to constitute at least a majority thereof, unless
the election, or the nomination for election, by shareholders of the Company of
each new director was approved or ratified by a vote of at least a majority of
the directors then still in office who were directors at the beginning of the
Employment Period or who were new directors approved by such a vote;


(iii)    the consummation of the sale or disposition by the Company, which takes
place over not greater than a twelve (12) month period, of all or substantially
all of the Company's assets to a non-affiliate (as the term “affiliate” is
defined in Rule 405 promulgated under the Securities Act of 1933, as amended);
or


(iv)    the consummation of a merger or consolidation of the Company with any
other company, other than a merger or consolidation which would result in the
combined voting power of the Company's voting securities outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or the parent
company of such surviving entity) more than 50% of the combined voting power of
the voting securities of the Company or such surviving entity or the parent
company of such surviving entity outstanding immediately after such merger or
consolidation.  Notwithstanding the foregoing, any transaction involving a
leveraged buyout or other acquisition of the Company which would otherwise
constitute a Change in Control, in which Employee participates in the surviving
or successor entity (other than solely as an employee or consultant and other
than with respect to securities received in exchange for Employee’s stock in the
Company owned prior to the transaction), shall not constitute a Change in
Control.

 
6

--------------------------------------------------------------------------------

 
 
(f)     The Company may request that Employee transfer to any Company designated
office; provided, however that if the Company requests that Employee transfer to
an office that is not within a 50-mile radius of the address of the place where
Employee is performing services prior to the date of such request for transfer,
Employee may terminate this Agreement, which shall be deemed a termination by
the Company without Cause.


(g)     The Company may terminate the Agreement at any time without Cause. If
the Company so terminates the Agreement, Employee shall receive her base salary
at the level last in effect prior to such termination, for a period of 12
months, with no duty to mitigate damages and irrespective of any employment
obtained by Employee during such period. In addition, if the Company fails to
renew this Agreement after the expiration of the initial 3 year term of this
Agreement, on terms and conditions substantially equivalent to the terms and
conditions herein, then unless Employee has committed an act constituting
"Cause" prior to the expiration of the Employment Period, the Company shall pay
to Employee the same payments specified in the first sentence of this
Subparagraph 9(g), based on the Employee's base salary as in effect at the
expiration of such Employment Period.  The compensation described in this
paragraph shall not apply in the event of a Change in Control, which shall be
governed by Paragraphs 9(b)-9(e). Under no circumstance shall the payment
provided for in this Paragraph 9(g) be duplicative, i.e., only one 12 month
payment would be made if this Paragraph 9(g) is applicable, and this Paragraph
9(g) shall not be construed so as to consider a termination without Cause and a
non-renewal as being occasioned from the same incident and requiring two
separate 12 month payments.


10.   No Impediments. Employee warrants and represents that he is free to enter
into this Agreement and to perform the services contemplated thereby and that
such actions will not constitute a breach of, or default under, any existing
agreement.


11.   No Waiver. The failure of any of the parties hereto to enforce any
provision hereof on any occasion shall not be deemed to be a waiver of any
preceding or succeeding breach of such provision or of any other provision.


12.   Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and no amendment, modification or waiver of any provision herein shall be
effective unless in writing, executed by the party charged therewith.  The
parties hereto further acknowledge and agree that the Employment Agreement dated
December 28, 2006 between the Company and the Employee, is hereby terminated in
full, shall be null and void and of no further force or effect, and that all of
the parties' obligations thereunder are hereby extinguished in full.


13.   Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with and shall be governed by the laws of the State of New York
applicable to agreements to be wholly performed therein, other than those which
would defer to the substantive laws of another jurisdiction.
 
7

--------------------------------------------------------------------------------




14.   Binding Effect. This Agreement shall bind and inure to the benefit of the
parties, their successors and assigns.


15.   Assignment and Delegation of Duties. This Agreement may not be assigned by
the parties hereto except that the Company shall have the right to assign this
Agreement to any successor in connection with a sale or transfer of all or
substantially all of its assets, a merger or consolidation. This Agreement is in
the nature of a personal services contract and the duties imposed hereby are
nondelegable.


16.   Paragraph Headings. The paragraph headings herein have been inserted for
convenience of reference only and shall in no way modify or restrict any of the
terms or provisions hereof.


17.   Notices. Any notice under the provisions of this Agreement shall be in
writing, shall be sent by one of the following means, directed to the address
set forth on the first page of this Agreement or to such other address as shall
be designated hereunder by notice to the other party, effective upon actual
receipt and shall be deemed conclusively to have been given: (i) on the first
business day following the day timely deposited for overnight delivery with
Federal Express (or other equivalent national overnight courier service) or
United States Express Mail, with the cost of delivery prepaid or for the account
of the sender; (ii) on the fifth business day following the day duly sent by
certified or registered United States mail, postage prepaid and return receipt
requested; or (iii) when otherwise actually received by the addressee on a
business day (or on the next business day if received after the close of normal
business hours or on any nonbusiness day).


18.   Unenforceability; Severability. If any provision of this Agreement is
found to be void or unenforceable by a court of competent jurisdiction, the
remaining provisions of this Agreement shall, nevertheless, be binding upon the
parties with the same force and effect as though the unenforceable part has been
severed and deleted.


19.   Code Section 409A.  The Company and the Employee agree to work together in
good faith to consider amendments to this Agreement necessary or appropriate to
avoid imposition of any additional tax or income recognition prior to actual
payment to Employee under Internal Revenue Code Section 409A and any temporary
or final Treasury Regulations and Internal Revenue Service guidance thereunder.
Any provision of this Agreement not in compliance with Section 409A shall be
void and the Company reserves the discretion to revise the Agreement as
necessary, without the consent of the Employee, to comply with Code Section
409A.  Further, and notwithstanding anything to the contrary in this Agreement,
any cash severance payments due to Employee pursuant to this Agreement or
otherwise will not be paid during the six-month period following Employee’s
termination of employment unless the Company determines, in its good faith
judgment, that paying such amounts at the time or times indicated above would
not cause Employee to incur an additional tax under Code Section 409A.  If the
payment of any amounts are delayed as a result of the previous sentence, any
cash severance payments due to Employee pursuant to this Agreement or otherwise
during the first six (6) months after Employee’s termination will accrue and
will become payable in a lump sum payment on the date six (6) months and one (1)
day following the date of Employee’s termination.  Thereafter, payments will
resume in accordance with the applicable schedule set forth in this Agreement.
 
8

--------------------------------------------------------------------------------




20.   Counterparts; Facsimile.  This Agreement may be executed in one or more
counterparts and delivered by facsimile, each of which shall constitute an
original, and which when taken together, shall constitute one and the same
agreement.

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.


EMPLOYEE:
 
/s/ Randi Baldwin
Randi Baldwin
 
COMPANY:
 
AMERICAN MEDICAL ALERT CORP.
 
By: /s/ Jack Rhian
Name: Jack Rhian
Title: President

 
10

--------------------------------------------------------------------------------


 